PER CURIAM.
The employer and carrier appeal a workers’ compensation order awarding claimant medical benefits and temporary partial wage loss benefits. The appellants raise several points on appeal, but we find merit only in the appellants’ argument that they were not afforded notice of a claim for temporary partial wage loss benefits. We reverse the award of temporary partial wage loss benefits, but affirm the remainder of the order.
At issue below were claims for 1) temporary total disability benefits from the date of the December 23, 1988 accident through the date of hearing, and 2) payment of medical bills. The claimant concedes that he made no claim for temporary partial wage loss benefits in his claim for benefits, at the pre-hearing conference, or at the final hearing. We find that appellants were not afforded adequate notice and opportunity to be heard prior to the award of temporary partial wage loss benefits. Accordingly, the award of such benefits is reversed. Leeds Shoes v. Cucuzza, 429 So.2d 401 (Fla. 1st DCA 1983).
The order on appeal is affirmed in part and reversed in part, and this cause is remanded for further proceedings in accordance with this opinion.
WENTWORTH, JOANOS and ALLEN, JJ., concur.